                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PERRIS J. LEE,                                    Case No. 18-cv-03689-HSG
                                   8                      Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                              DENYING IN PART DEFENDANTS’
                                   9               v.                                         REQUEST FOR A SECOND
                                                                                              EXTENSION OF TIME TO FILE
                                  10        E. KNOX, et al.,                                  DISPOSITIVE MOTION; VACATING
                                                                                              BRIEFING SCHEDULE
                                  11                      Defendants.
                                                                                              Dkt. No. 30
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             On June 20, 2018, Plaintiff, an inmate at California State Prison–Sacramento, proceeding

                                  15   pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983 against officials and staff at

                                  16   Salinas Valley State Prison (“SVSP”), where he was previously incarcerated. Dkt. No. 1. On

                                  17   October 30, 2018, the Court reviewed the complaint and found that, liberally construed, it stated a

                                  18   cognizable Eighth Amendment claim against SVSP defendants E. Knox, Curry III, F. Medina, J.

                                  19   Streeper, H. Gasca, and I. McGuckin. Dkt. No. 7. On April 16, 2019, the Court dismissed the

                                  20   unserved defendant Curry, and reset the briefing schedule. Dkt. No. 24. On October 11, 2019,

                                  21   defendants informed the Court that on March 2, 2018, plaintiff was found mentally incompetent to

                                  22   stand trial in a criminal case pending in San Diego County Superior Court. Dkt. No. 29.

                                  23   Accordingly, the Court VACATES the current briefing schedule. The Court GRANTS IN PART

                                  24   AND DENIES IN PART Defendants’ motion for an extension of time to file a dispositive motion.

                                  25   Dkt. No. 30. The Court will not set a new deadline for dispositive motions at this time.

                                  26   //

                                  27   //

                                  28   //
                                   1         This order terminates Dkt. No. 30.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 11/5/2019

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
